          Case 3:19-cv-00861-BR         Document 4       Filed 06/21/19     Page 1 of 3




Andrew S. Moses, OSB No. 983009
amoses@gordon-polscer.com
GORDON & POLSCER, L.L.C.
9755 S.W. Barnes Road, Suite 650
Portland, OR 97225
Telephone: (503) 242-2922
Facsimile: (503) 242-1264

Attorneys for Defendant The Prudential Insurance Company of America




                              UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

KEN W. CARLSON,                                    Case No. 3:19-cv-00861-BR

                     Plaintiff,
v.                                                 UNOPPOSED MOTION FOR AN ORDER
                                                   EXTENDING DEADLINE FOR
THE PRUDENTIAL INSURANCE                           DEFENDANT THE PRUDENTIAL
COMPANY OF AMERICA,                                INSURANCE COMPANY OF AMERICA
                                                   TO ANSWER OR PRESENT OTHER
                     Defendant,                    DEFENSES OR OBJECTIONS TO
                                                   PLAINTIFF’S COMPLAINT


                                    I. LR 7-1 CERTIFICATION

       Pursuant to LR 7-1, the undersigned counsel for Defendant The Prudential Insurance

Company of America (“Defendant”) certifies that co-counsel for Defendant has conferred in

good faith with counsel for Plaintiff Ken W. Carlson (“Plaintiff”), and hereby certifies that

Plaintiff does not oppose the relief moved for herein.




UNOPPOSED MOTION FOR AN ORDER EXTENDING DEADLINE FOR                                        Page 1
DEFENDANT THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA TO ANSWER OR PRESENT OTHER DEFENSES OR
OBJECTIONS TO PLAINTIFF’S COMPLAINT
          Case 3:19-cv-00861-BR         Document 4       Filed 06/21/19     Page 2 of 3




                                          II. MOTION

       Defendant moves the Court for an Order granting Defendant fourteen (14) additional

days, until and including July 11, 2019, to complete its investigation and prepare its response to

Plaintiff’s complaint. Plaintiff does not oppose the relief moved for. The requested extension is

sought in good faith and upon the good cause shown in the following Memorandum.

                 III. MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant respectfully requests a fourteen (14) day extension of the current deadline to

file an answer or present other defenses or objections to Plaintiff’s complaint until and including

July 11, 2019. By this motion, Defendant does not waive any objections, defenses, or claims it

may have in this action.

       Pursuant to LR 16-3, Defendant states the following:

1.     There is good cause to extend the deadline for Defendant to answer or present other

defenses or objections to Plaintiff’s complaint to afford Defendant adequate time to complete its

investigation and prepare its response to Plaintiff’s complaint.

2.     On June 4, 2019, Plaintiff commenced a civil action against Defendant by filing a

complaint in this Court.

3.     On June 6, 2019, Defendant was served with the Complaint.

4.     The current deadline for Defendant to answer or otherwise respond to Plaintiff’s

Complaint is June 27, 2019.

5.     Defendant is promptly collecting and reviewing the relevant file documents in order to

prepare a response to Plaintiff’s Complaint, but requests fourteen (14) additional days, until and

including July 11, 2019, to complete its investigation and prepare its response.




UNOPPOSED MOTION FOR AN ORDER EXTENDING DEADLINE FOR                                        Page 2
DEFENDANT THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA TO ANSWER OR PRESENT OTHER DEFENSES OR
OBJECTIONS TO PLAINTIFF’S COMPLAINT
          Case 3:19-cv-00861-BR         Document 4       Filed 06/21/19     Page 3 of 3




6.     On June 19, 2019, Counsel for Defendant conferred with Counsel for Plaintiff, who

indicated that Plaintiff does not object to or oppose Defendant’s Motion.

7.     There are no status conferences or hearings that will be affected by this motion.

8.     This is Defendant’s first request for an extension.

9.     This request is made in good faith and not for the purposes of causing unwarranted delay.

       WHEREFORE, Defendant respectfully requests that the Court enter an order granting it

until July 11, 2019, to file its Answer or otherwise respond to Plaintiff’s Complaint.

       DATED this 21st day of June, 2019.

                                              Respectfully Submitted

                                              s/ Andrew S. Moses________________________
                                              Andrew S. Moses, OSB No. 983009
                                              amoses@gordon-polscer.com
                                              GORDON & POLSCER, L.L.C.
                                              (503) 242-2922

                                              Attorneys for Defendant The Prudential Insurance
                                              Company of America




UNOPPOSED MOTION FOR AN ORDER EXTENDING DEADLINE FOR                                       Page 3
DEFENDANT THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA TO ANSWER OR PRESENT OTHER DEFENSES OR
OBJECTIONS TO PLAINTIFF’S COMPLAINT
